DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4, 7-13, 15-18 and 21 are allowed over the cited prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Lv et al. (US 10,727,896) (figures 4A and 4B) disclose an apparatus, comprising: at least one processor (101); and at least one memory storing instructions (inherently within the apparatus for performing functions and processing signal) that, when executed by the at least one processor, cause the apparatus to: transmit and receive radio frequency signals using a radio system coupled to an external antenna (104) via an additional combiner or diplexer (combined duplexer 403); receive, on one or more dedicated signal paths or channels, one or more reference signals usable for measurement of passive intermodulation from one or more nodes provided in a signal path external to the radio system, a first node of the one or more nodes (figure 4A, PIM source point) being associated with a signal path between the additional combiner or diplexer and the external antenna, and perform passive intermodulation cancellation on the received radio frequency signals based on the received one or more reference signals including the first reference signal (column 9, line 63 – column 11, line 3). However, Lv et al. fail to further disclose the apparatus above wherein the first node is a dual direction coupler having forward and reverse ports that are coupled to a summing node, wherein a first reference signal of the one or more reference signals is received from an output of the summing node.
Regarding independent claim 15, Lv et al. (figures 4A and 4B) disclose a method, comprising: transmitting and receiving radio frequency signals using a radio system coupled to an external antenna (104) via an additional combiner or diplexer (combined duplexer 403); receiving, on one or more dedicated signal paths or channels, one or more reference signals usable for measurement of passive intermodulation from one or more nodes provided in a signal path external to the radio system, a first node of the one or more nodes being associated with a signal path between the additional combiner or diplexer and the external antenna (figure 4A, PIM source point), and performing passive intermodulation cancellation on the received radio frequency signals based on the received one or more reference signals including the first reference signal (column 9, line 63 – column 11, line 3). However, Lv et al. fail to further disclose the method above wherein the first node is a dual direction coupler having forward and reverse ports that are coupled to a summing node, wherein a first reference signal of the one or more reference signals is received from an output of the summing node.
Regarding independent claim 21, Lv et al. (figures 4A and 4B) disclose an apparatus, comprising: at least one processor (101); and at least one memory storing instructions (inherently within the apparatus for performing functions and processing signal) that, when executed by the at least one processor, cause the apparatus to: transmit and receive radio frequency signals using a radio system coupled to an external antenna (104) via an additional combiner or diplexer (combined duplexer 403); receive one or more reference signals usable for measurement of passive intermodulation from one or more nodes provided in a signal path external to the radio system, a first node (figure 4A, PIM source point) of the one or more nodes being associated with a signal path between the additional combiner or diplexer and the external antenna, wherein a first reference signal of the one or more reference signals is received via the first node; and perform passive intermodulation cancellation based on the first reference signal (column 9, line 63 – column 11, line 3). However, Lv et al. fail to disclose the apparatus above further comprising a second node of the one or more nodes being associated with a signal path between an internal transmit/receive duplexer of the radio system and the additional combiner or diplexer, wherein a second reference signal of the one or more reference signals is received via the second node; and perform passive intermodulation cancellation based on one or both of the first reference signal and the second reference signal.
Claims 2-4, 7-13 and 16-18 are also allowable for being dependent on claims 1 and 15, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645